Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 08/26/2021.
Claims 1-3, 5-13, 15-20 are pending and presented for examination. Claim 4, 14 have been cancelled. 
Rejection of claim 3, 13 is withdrawn in view of the amendments. 

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that the newly amended claim require subject matter that is not described by the cited art. Specifically applicant argues that the cited art does not disclose “first base station initiating activation of an IMS bearer and second bearer and doing the activation of the second bearer responsive to initiating activation of the IMS bearer and after a period of time.” Examiner respectfully disagrees. 
With respect to the first limitation of activation of first and second bearer by the first base station, Applicant is referred to col. 5, lines 29-col. 6, lines 49, which describes base station as implementing bearers. For example, in this portion, the reference describes receiving and all the requests via the first base station to setup a bearer and performing session setup via such a bearer. A session setup is also described as receiving an attach message received by the first base station. In response to such session setup, the first base station via packet gateway establishes a second bearer. Note that the activation of the second bearer is described as responsive to 
Examiner agrees that Malhotra does not disclose activation of the second radio bearer after a period of time. However, similarly to previously cited Wang, this feature is taught by Tan. Specifically, Tan discloses that a period of time should be observed prior to switching the traffic from the first bearer to the second bearer. In this particular respect, Examiner notes that Tan suggests to one having ordinary skill in the art that Malhotra can be modified such that prior to a time could be taken to verify that the UE is in proximity of second base station prior to routing media session over second base station. As such, both of the applicant’s arguments are not persuasive. 
Regarding claim 20, Applicant argues that the office action does not show where in Malhotra is the following feature disclosed: “in response to receiving the indication that the activation of the IMS bearer is complete, causing the first station to initiate creation of a second radio bearer.” Examiner respectfully disagrees. 
The citation has been narrowed to clearly indicate the pointed subject matter in reference. Specifically referring to col. 5, line 43-col. 6, line 65, the references describes establishing a first radio bearer, which establishes the signaling path for IMS. The notification of signaling between the UE and PGW over the established path signifies that the path, IMS bearer, is completely established. As such, during setup signaling, also passed across the first base station, a message is sent from UE to the base station and from base station to PGW, which in part establishes a second radio bearer.  As such, the first base station initiates the creation of a second radio bearer. 
Applicant also traverses the applicant admitted prior art. This refers to the official notice taken in non-final rejection mailed 08/11/2020, that was taken as applicant admitted prior art in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, 11-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “5G non Standalone .

Regarding claims 1, 11, Malhotra discloses a method or a base station comprising: 
one or more processors (see col. 11, lines 27-36); a memory (see col. 11, lines 27-36); and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 4, discloses various components, see also (see col. 11, lines 27-36)) comprising:
receiving, by a first base station, from a User Equipment (UE), an Internet Protocol (IP) Media Subsystem (IMS) connection request (see col. 5, lines 43-col. 6, line 3, discloses connection request in a form of attach); 
initiating, by the first base station, activation of an IMS bearer for the UE, the IMS bearer utilizing a first radio bearer including the first base station, the first base station being configured to use a first Radio Access Technology (RAT) (see col. 5, lines 43-col. 6, line 49, discloses based on the received request activating IMS bearer via a first RAT, see also fig. 2-3);
in response to initiating the activation of the IMS bearer, initiating activation of a second radio bearer including a second base station that is configured to use a second RAT, the IMS bearer utilizing the second radio bearer (see col. 5, lines 43-col. 6, lines 49, discloses initiating activation of second bearer via second RAT in response to activation of first RAT and based on information of UE presence within second RAT at the time of connection, see fig. 6 step 84, addresses the “in response to” part); 

Malhotra fails to disclose wherein a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT or wherein the first RAT and the second RAT form a non-standalone (NSA) network.
Cisco discloses a NSA architecture configured with two different RATs, wherein the first RAT is LTE and second RAT is 5G (see at least three options at page 2). Additionally, AAPA notes that it is well known for 5G RAT to operate at higher frequency than the LTE RAT. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT in NSA network setting. 
The motivation for doing so would be to allow migration to 5G technology by using existing technology that is already deployed. 
Malhotra fail to disclose but Tan discloses wherein waiting by the first base station, for a predetermined period of time after initiating the activation of the IMS bearer (see par. 0131 or fig. 7, discloses a timer prior to switching).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a predetermined time period in between the activation of each IMS bearer to ensure that the UE is moving towards the base station rather than away from it. 
The motivation for doing so would be to prevent ping pong effect. 



Regarding claims 5, 15, Malhotra discloses the method, wherein the method further comprises: determining that the activation of the IMS bearer is complete (col. 8, lines 46-51). 

Regarding claims 6, 16, Malhotra fails to disclose but Cisco discloses the method wherein determining that the activation of the IMS bearer is complete comprises receiving, from the UE, an indication that the UE is 5G-capable, and wherein the second RAT is a 5G New Radio (NR) RAT (see fig. 3, DCNR bit as an indication that the UE is 5G capable).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an indication that the UE is 5G capable and wherein the second RAT is a 5G NR as described by Cisco.
The motivation for doing so would be to allow establishing dual connectivity with the 5G NR. 

Regarding claims 7-8, 17, Malhotra discloses the method wherein activating the second radio bearer comprises transmitting, to a Mobility Management Entity (MME), a request to activate the second radio bearer as recited in claim 7 (see col. 8, lines 24-51) or receiving, from the MME, a response confirming second radio bearer has been activated as recited in claim 8 (see col. 8, lines 24-51).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the second base station as gNodeB configured to use 5G NR RAT as described by Cisco. 
The motivation for doing so would be to allow at least dual connection to the UE.

Regarding claims 10, 19, As described with respect to claim 9, the combination of Malhotra and Cisco discloses the method wherein the first RAT is a 4G RAT and the second RAT is a 5G New Radio (NR) RAT (see fig. 4, page 11 of Cisco). 
Malhotra fails to disclose wherein the first base station is incapable of transmitting data to the UE using the 5G NR RAT.
AAPA notes that it is well known to operate 5G RAT at particularly frequency that is higher than 4G RAT. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first base station is incapable of transmitting data to the UE using the 5G NR RAT as the underlying technology between the RAT is different. 
The motivation for doing so would be to allow deploying the new RAT technology that would allow dual connection. 

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra in view of Cisco and AAPA as applied to claim 1, 11 above, and further in view of Youtz et al. (USP 9906992 B1).

Regarding claims 3, 13, Malhotra fails to explicitly disclose but Youtz discloses the method wherein the IMS bearer includes an EPS bearer that comprises a Serving Gateway (SGW) and a Packet Data Network (PDN) Gateway (PGW) (col. 7, lines 21-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an EPS bearer comprising a SGW and PGW as described by Youtz. 
The motivation for doing so would be to allow establishing an EPS bearer. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “5G non Standalone Solution guide, StarOS 21.5,” published April 06, 2018, referred to as Cisco from hereon) and Abe et al. (US 2019/0141521 A1). 

Regarding claim 20, Malhotra discloses a device, comprising: 
One or more processors (see col. 11, lines 27-36); a memory (see col. 11, lines 27-36); and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 4, discloses various components, see also (see col. 11, lines 27-36)) comprising:

receiving, from the first base station, an indication that the activation of the IMS bearer is complete (col. 8, lines 46-51), 
in response to receiving the indication that the activation of the IMS bearer is complete (col. 5, lines 43-col. 6, line 65, discloses completing the first bearer and in response using the first bearer to establish a second, in particular see col. 6, lines 18-37, discloses receiving a notification via signaling path indicating completed bearer), causing the first base station to initiate creation of a second radio bearer including a second base station by transmitting, to the first base station, an indication that the UE is capable of communicating over second RAT (col. 7, lines 48-col. 51, discloses establishing a second radio bearer for example by indicating that the coverage or capability to communicate with second BS); and 
receiving, from the second base station, data wherein the first base station (col. 7, lines 48-col. 51, discloses receiving data over second BS) and  that the first radio bearer remains active while the second radio bearer is active (see at least fig. 3). 
Malhotra fails to disclose wherein the indication is an indication that the UE is 5G capable, wherein the second BS is a 5G New Radio (NR) and wherein the first base station and the second base station form a non-standalone (NSA) network and the first radio bearer remains active while the second radio bearer is active.
Cisco discloses a NSA architecture configured with two different RATs, wherein the first RAT is LTE and second RAT is 5G (see at least three options at page 2). Cisco also discloses 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT in NSA network setting. 
The motivation for doing so would be to allow migration to 5G technology by using existing technology that is already deployed. 
Malhotra fails to disclose but Abe discloses that the IMS bearer comprising an Evolved Packet System (EPS) bearer that utilizes the first base station (see par. 0032, discloses IMS bearer is same as EPS bearer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an IMS bearer comprising an EPS bearer utilizing the first BS as described by Abe. 
The motivation to for doing so would be to enable data services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466